DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the bromide brine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes “bromide” in the phrase “bromide brine” was deleted from claim 1, upon which claim 5 depends, and, as such, there is no antecedent basis for “the bromide brine” as recited in claim 5.  
Applicant is advised to amend claim 5 so as to more clearly recite wherein it is the bromide of claim 1 that is to be further defined.  An example of such is:
5.	(Currently Amended) The method of claim 1, wherein the bromide bromide 
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “wherein the true crystallization temperature reduction additive further comprises at least one additive selected from the group consisting of lithium nitrate, sodium nitrate, magnesium nitrate, calcium nitrate, ammonium nitrate, strontium nitrate…”.  Independent claim 1, upon which claim 8 depends has been amended to require a two-salt brine that comprises a bromide and a nitrate.  It is unclear if Applicant is attempting to further limit the nitrate of claim 1, or, if Applicant is attempting to claim an additional nitrate as a component of the true crystallization temperature reduction additive in addition to the nitrate of the two-salt brine.  
The Examiner notes, based on the specification as filed, it appears the presence of a nitrate in the brine serves as a true crystallization temperature reduction additive.  As such, it would appear the nitrate claimed in claim 1 is a component of the true crystallization temperature reduction additive.  Consideration of such should be taken when making any amendments to dependent claim 8.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “wherein the true crystallization temperature reduction additive further comprises a nitrate…”.  Independent claim 1, upon which claim 11 depends, however, has been amended to require a two-salt brine that comprises a bromide and a nitrate.  It is unclear if Applicant is attempting to further define the nitrate of claim 1, or, if Applicant is attempting to claim an additional nitrate as a component of the true crystallization temperature reduction additive in addition to the nitrate of the two-salt brine. Clarification is required.  
The Examiner notes, based on the specification as filed, it appears the presence of a nitrate in the brine serves as a true crystallization temperature reduction additive.  As such, it would appear the nitrate claimed in claim 1 is such.  As such, an exemplary amendment to reflect this and overcome this rejection would be:
11. 	(Currently Amended) 	The method of claim 1, wherein the is present in an amount of about 1 wt.% to about 70 wt.% based on a total weight of the oil-based treatment fluid.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 12 recites the limitation "the bromide brine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes “bromide” was deleted from the phrase “bromide brine” in claim 1, upon which claim 12 depends, and, as such, there is no antecedent basis for “the bromide brine” as recited in claim 12.  
Applicant is advised to amend claim 12 so as to more clearly recite wherein it is the bromide of claim 1 that is to be further defined in line 2.  An example of such an amendment is:
-wherein the bromide 
Claim 12 also recites “wherein the true crystallization temperature reduction additive further comprises calcium nitrate.”  It is unclear if Applicant is attempting to further define the nitrate of claim 1, or, if Applicant is attempting to claim an additional nitrate as a component of the true crystallization temperature reduction additive in addition to the nitrate of the two-salt brine. Clarification is required.  
The Examiner notes, based on the specification as filed, it appears the presence of a nitrate in the brine serves as a true crystallization temperature reduction additive.  As such, it would appear the nitrate claimed in claim 1 is such.  
An amendment to reflect this and to overcome this rejection that also provides proper antecedent basis for the additional claim limitations pertaining to “the overall amount of the true crystallization temperature reduction additive” is:
-wherein the nitrate is an additional true crystallization temperature reduction additive and wherein the nitrate comprises calcium nitrate.-  (It is noted such would provide proper antecedent basis for the latter claimed “wherein the overall amount of the true crystallization temperature reduction additive present in the aqueous internal phase is…).
Claim 12 further recites the limitation "the bromide brine" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes “bromide” was deleted from the phrase “bromide brine” in claim 1, upon which claim 12 depends, and, as such, there is no antecedent basis for “the bromide brine” as recited in claim 12.  
It is noted “bromide brine” was replaced with -two-salt brine- in independent claim 1.  However, one of the salts of the two-salt brine, i.e., nitrate, forms a portion of the true crystallization temperature reduction additive.  As such, a simple replacement of “bromide brine” with -two-salt brine- in the phase “wherein the true crystallization temperature reduction additive reduces the true crystallization temperature of the bromide brine as compared to the bromide brine without inclusion of the true crystallization temperature reduction additive- would not seem appropriate since based on the specification as filed, it appears the nitrate component of the two-salt brine plays a part in reducing the true crystallization temperature, and, as such the basis of comparison of the two salt brine with the additive to the two salt brine “without” the additive would not be proper as it would be unclear in the context of the claim since both brines, i.e., “with” and “without” the true crystallization reduction additive, would indeed include the nitrate.  Clarification of this limitation is required.  
Response to Arguments
Applicant’s arguments and amendments with respect to the rejections over the prior art, as set forth in the previous office action, have been fully considered and are persuasive.  The prior art rejections have been withdrawn in view of Applicant’s amendments to require a two salt brine of bromide and nitrate, wherein no additional salts are in the aqueous internal phase. 

Allowable Subject Matter
Claims 1, 3, 4, 6, 7, 10 and 21-28 are allowed.
Applicant’s assistance in overcoming the rejections under 35 USC 112, second paragraph, as set forth above, is requested in order to place the application in condition for allowance.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
10/26/22